Citation Nr: 1343233	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating determination of the Appeals Management Center (AMC) located in Washington, DC, which granted service connection for PTSD and assigned a 30 percent disability evaluation.  The Veteran filed a notice of disagreement with the rating determination and in April 2012 a statement of the case was issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee, who has jurisdiction over this appeal.  Thereafter, the Veteran perfected his appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his April 2012 substantive appeal, the Veteran indicated that his PTSD symptoms had gotten worse.  In his September 2013 written argument, the Veteran's representative indicated that the Veteran contended that his PTSD had worsened.  He requested that the Veteran be afforded a new VA examination to determine the current severity of his service-connected PTSD.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination to determine the current severity of the service-connected PTSD is warranted.

The Board also observes that treatment records associated with the record cover the period up to May 2013.  As this matter is in remand status, the Veteran should be requested to identify and provide written authorizations for any treatment providers for psychiatric problems subsequent to this time so that these records may be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any treatment facilities/providers who have provided treatment for any psychiatric problems since May 2013.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  If the Veteran identifies any VA treatment facilities, obtain copies of treatment records from these facilities and associate them with the record.

2.  The Veteran should be afforded a VA psychiatric examination to assist in determining the severity of his PTSD.  All appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail.  The relevant documents in the claims folder should be made available to the examiner in conjunction with the examination and the examiner should note such review in the report.  If there are other psychiatric disorders found, in addition to PTSD, the examiner should reconcile the diagnoses and specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be so indicated.  The examiner is requested to assign a numerical code under the Global Assessment of Functioning Scale (GAF) provided in the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) only as it relates to the Veteran's service-connected PTSD or other psychiatric disability that the examiner finds is related to PTSD.  The examiner should include an explanation of the GAF score provided.  

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


